Case 6:20-cv-01083-ADA Document 34-23 Filed 08/16/21 Page 1 of 22




                     EXHIBIT 20
                Case 6:20-cv-01083-ADA Document 34-23 Filed 08/16/21 Page 2 of 22



                     BladeCenter                                                                                                                            T. Brey
                                                                                                                                                     B. E. Bigelow
                     chassis                                                                                                                            J. E. Bolan
                                                                                                                                                      H. Cheselka
                     management                                                                                                                            Z. Dayar
                                                                                                                                                      J. M. Franke
                     The IBM eServere BladeCentert system allows compute,                                                                           D. E. Johnson
                     network, and storage components to operate under a common                                                                    R. N. Kantesaria
                     chassis management scheme. It oﬀers a new approach to solving                                                                  E. J. Klodnicki
                     many systems management issues surrounding the integration of                                                                       S. Kochar
                     power, packaging, cooling, media peripherals, and cabling of                                                                  S. M. Lardinois
                     multiple compute servers, network switches, and storage into
                                                                                                                                                      C. A. Morrell
                     one highly redundant package. In the BladeCenter design, these
                     functions are integrated into the chassis, allowing the costs of each                                                            M. S. Rollins
                     shared component to be amortized across the entire chassis. At the                                                              R. R. Wolford
                     heart of the system is the management module hardware and                                                                    D. R. Woodham
                     ﬁrmware that provides chassis management for all components,
                     thereby removing the cost and complexity of having to manage
                     each component independently.




Introduction                                                                              provides a consistent administration interface for all
This paper describes how chassis management is a                                          components in the chassis: 14 blades, four I/O switch
multi-tiered management concept centered around a                                         modules, and common chassis components such as a
management module that provides control over                                              keyboard, video, mouse (KVM), media tray, and the
components such as blades, input/output (I/O) switch                                      management module itself. The cost of the management
modules, and blowers within the IBM eServer*                                              module hardware is amortized over all BladeCenter
BladeCenter* system. To understand the rationale for                                      components, which reduces the overall cost of systems
the functions provided by the management module                                           management in the chassis. The management module
and its associated hardware, one must have a good                                         exposes those functions through a number of external
understanding of the components being managed.                                            interfaces, discussed below, and acts as an aggregation
Details on each component can be found in [1].                                            point for administration of all components within the
   Before the advent of the BladeCenter system, IBM                                       chassis. As new components are developed, standard
enterprise management software products such as                                           functions such as power controls, environmental alerting,
Director or Tivoli* were attached to servers via low-cost,                                KVM controls, and so on remain consistent, avoiding
low-functioning interfaces such as Alert Standard Format                                  changes to enterprise management software due to new
[2]. In addition, server vendors oﬀered optional higher-                                  components in the chassis.
cost, higher-functioning management controllers with                                         The management module (MM) provides for remote
network interfaces, such as the IBM Remote Supervisor                                     management of the chassis by enterprise managers such
Adapter [3, 4]. Although adding full-featured network                                     as IBM Director [5] or Tivoli, or by other enterprise
manageability came at a higher price, more and more                                       management software including point-to-point access
customers found themselves placing servers in remote                                      via a Web browser, Telnet or Secure Shell (SSH) client,
locations where there were few if any people with the                                     or Simple Network Management Protocol (SNMP)
IT skills required to keep servers functioning for long                                   manager [6]. Service processors—i.e., the processor blade
periods of time. Many found that the cost of remote                                       baseboard management controller (BMC) or the I/O
management was much less expensive than making a                                          switch module control point—within each component
single trip to the remote location.                                                       supply local management on the components in which
   In the BladeCenter design, each chassis contains a very                                they reside. The MM is the intelligent control point for
robust and network-aware management module that                                           shared chassis resources such as power modules [7],

Copyright 2005 by International Business Machines Corporation. Copying in printed form for private use is permitted without payment of royalty provided that (1) each
reproduction is done without alteration and (2) the Journal reference and IBM copyright notice are included on the ﬁrst page. The title and abstract, but no other portions,
of this paper may be copied or distributed royalty free without further permission by computer-based and other information-service systems. Permission to republish any
                                                      other portion of this paper must be obtained from the Editor.                                                            941
                                                                      0018-8646/05/$5.00 ª 2005 IBM




IBM J. RES. & DEV.        VOL. 49 NO. 6 NOVEMBER 2005                                                                                              T. BREY ET AL.
                                                                                                                                              WSOU-ARISTA001296
              Case 6:20-cv-01083-ADA Document 34-23 Filed 08/16/21 Page 3 of 22



      blowers, compact disk read-only memory (CD-ROM),              by responding to messages over the RS-485 interface or
      ﬂoppy disk, Universal Serial Bus (USB) port, or KVM.          by I2C bus access to nonvolatile storage that contains
      Service processors such as the MM have been designed          vital product data (VPD) ﬁelds. The MM checks the
      into IBM xSeries* and eSeries servers for many                various components within the chassis to ensure that the
      generations. Many of the features and functions of the        requirements of each installed component will allow it to
      MM are built on top of functions that already exist and       work properly with all other chassis components (e.g.,
      are provided by the IBM Remote Supervisor Adapter             power consumption, network switch port to processor
      (RSA) [3, 4], an optional component for many xSeries          blade port protocol mismatch). If these checks pass,
      servers. When customers needed full-function remote           power domain 2 of the component is allowed to be turned
      management, they used the RSA. At the time the                on. After the component runs diagnostic and power-on
      BladeCenter project was conceived, it was clear that most     self-tests, the MM monitors the component for
      customers would prefer remote management of their             informational, warning, or failure events. These events
      servers if not for the additional cost of the RSA function.   are logged into the MM event log for later retrieval and
      Because of the unique high-density BladeCenter                can also be sent directly to a remote systems management
      packaging, a single management controller (i.e., the MM)      application to inform the system administrator.
      could manage many servers, eﬀectively reducing the cost          BladeCenter systems management also provides the
      of remote management on a per-server basis by 14 (the         ability to remotely administer a chassis. The external MM
                                                                    interfaces provide an administrator with various tools,
      number of blades in a chassis). This made remote full-
                                                                    policies, and procedures to manage all components. This
      function systems management very aﬀordable. The RSA
                                                                    paper describes below how the MM manages components
      remote management function was used as a reference
                                                                    within the chassis and how shared resources are allocated
      design, enabling IBM to move quickly in developing the
                                                                    to each component.
      hardware and software needed to provide a rich set of
                                                                       Remote management of the entire chassis is
      system management functions on a ﬂexible platform
                                                                    implemented using both industry-standard and
      while meeting stringent time-to-market objectives.
                                                                    proprietary protocols. The MM enables management
         This paper is organized to provide a high-level
                                                                    entities such as IBM Director to automatically discover
      view of the hardware and ﬁrmware aspects of chassis
                                                                    each BladeCenter server in a network and expose out-of-
      management including the MM execution environment,            band control over all components in a chassis; it allows
      BladeCenter redundancy, and the external and remote           systems management applications to gather information
      systems management interfaces. This is followed by            about the current state of each component. The MM
      a lower-level discussion of such chassis management           provides services such as the ability to update ﬁrmware
      functions as monitoring and error reporting, inventory        on various components in the system, remotely control
      management, conﬁguration validation, power and                each processor blade, and remotely mount drives for
      thermal management, MM discovery, KVM controls,               access by processor blades over an internal USB port.
      remote disk, serial over LAN (SOL), video, I/O module            Chassis hardware is fully redundant and comprises
      management, ﬁrmware updates, and chassis diagnostics.         fully redundant MMs, redundant buses to each blade [9],
                                                                    I/O switch module [10], redundant buses on the midplane
      Chassis management                                            [11], and power module, tachometer control to each
      BladeCenter chassis management deﬁnes an interface            blower, and redundant Ethernet connections to all I/O
      architecture that enables all components to communicate       switch modules. This hardware architecture enables
      certain information to the MM and for the MM                  duplicate MMs to provide highly available chassis
      to control each component in the chassis. This                management services.
      communication begins when the module is plugged into             Management module hardware works in conjunction
      the chassis or when ac power is applied to the chassis.       with hardware on the midplane [11], processor blade, I/O
      There are two power domains in each component: power          switch module, media tray (i.e., CD-ROM, ﬂoppy, USB
      domain 1 (circuitry powered by the auxiliary or standby       port), power module, and chassis blowers. The MM is
      domain) and power domain 2 (full power to the                 the central control point providing all of the controls
      component). When plugged into the chassis (or when            necessary to share the components mentioned above in a
      ac power is applied), hot-swappable components signal         coordinated fashion. It does this using redundant RS-485,
      the MM to indicate that they are present. At that             USB, Ethernet, and I2C buses. The RS-485 bus allows
      time, the component powers all of the logic required to       communication between the MM and the local BMC
      communicate with the MM from power domain 1. The              on the processor blade. USB buses are used for the
      MM interacts with all BladeCenter components using            keyboard, mouse, media tray (MT), and remote disk
      either the RS-485 bus or the Inter-Integrated Circuit (I2C)   functions. Multiple I2C buses are used to communicate
942   Serial Bus Interface [8]. Each component identiﬁes itself     with all other I2C bus devices in the chassis, including




      T. BREY ET AL.                                                          IBM J. RES. & DEV.   VOL. 49 NO. 6 NOVEMBER 2005
                                                                                                       WSOU-ARISTA001297
           Case 6:20-cv-01083-ADA Document 34-23 Filed 08/16/21 Page 4 of 22



devices on the midplane, the media tray, blowers, power     diodes (LEDs) for Ethernet activity, MM power status,
modules, and I/O switch modules. In addition to the         MM active, and MM fault indicators.
RS-485 and I2C bus interfaces, internal MM-to-I/O-             By design, the MM supports a fully redundant
switch-module Ethernet ports are provided for external      conﬁguration. Hot-plugging of the MM can occur at any
management of the I/O switch module and are used            time without detriment to the remaining MM or the
internally for blade SOL communications. Video from         current state of the chassis.
each blade can be displayed locally at the console             The following sections describe the major functions
attached to the MM. Video can also be displayed             of a BladeCenter chassis, beginning with a view into
remotely over the network using hardware in the MM          the MM execution environment, redundancy aspects,
that packetizes the video stream and sends it to a remote   external network interfaces, monitoring, alerting, and
user over an Ethernet network.                              other management functions. These functions present a
   As shown in Figure 1, the MM is an embedded system       rich systems management interface on behalf of all
that contains a 200-MHz PowerPC* (PPC) 405GP,               components in the BladeCenter chassis.
32 MB of error-correcting code (ECC) memory, 4 MB
of ﬂash containing PPC boot and application code, and       MM execution environment
256 KB of nonvolatile random access memory (NVRAM)          At power on, the MM PowerPC processor executes a
containing MM conﬁguration and chassis state                built-in self test (BIST) and then executes the basic I/O
information.                                                system (BIOS) to initialize MM hardware and verify that
   Using the external Ethernet link, administrators         the MM components are functioning properly. BIOS
anywhere on the private management network can              checks for proper BIST results, selects one of two possible
remotely manage the BladeCenter chassis and all of its      ﬂash images from which to boot, and then loads the
components. The MM contains two Ethernet network            embedded operating system (OS). This OS is fully
                                                            preemptive and task-based, and has a small (50 KB)
interface cards (NICs). One NIC is connected to the
                                                            footprint. The MM ﬁrmware and MM application
private management network through an RJ45 jack on
                                                            ﬁrmware (written in C language and assembler) is made
the rear of the MM. The second NIC is connected to an
                                                            up of tasks that provide the autonomous services
internal ﬁve-port Ethernet switch located in the MM.
                                                            collectively known as chassis management.
Each of the four remaining ports is connected to each
                                                               Figure 2 is a high-level representation of the MM
possible I/O switch module in the chassis. The Ethernet
                                                            ﬁrmware. The OS kernel represents the embedded OS
connection to each I/O switch module is used to provide
                                                            that is implemented on top of the MM hardware. The
the switch management applications running on the
                                                            MM application ﬁrmware comprises the various tasks
private management network with the ability to route
                                                            and services that are shown and are grouped into
across the MM to the I/O switch module, usually to
                                                            interface tasks, functional managers, chassis
monitor and conﬁgure the I/O switch module.
                                                            management, a protocol task layer, a physical interface
   The MM contains two sets of RS-485 transceivers          driver layer, and hardware controllers.
wired to the two RS-485 midplane buses. Each processor         The interface tasks support external connections into
blade contains two RS-485 buses. The MM makes use of        the MM from the private network. The functional
USB buses from each blade to expose a keyboard and          managers describe various tasks that represent the
mouse port from each processor blade. The media tray        behavior of the MM as viewed by a user. Chassis
also makes use of USB ports to provide local storage to     management represents behavior provided by the MM to
each processor blade. Each MM contains a connector          support shared chassis resources such as power modules,
to which a keyboard and mouse are attached.                 blowers, I/O switch modules, and blades. The physical
   The I2C bus is the de facto standard bus used in         interface and protocol task layers represent chassis
embedded designs. It oﬀers low cost and the ability to      hardware interfaces that allow the MM to control all of
interconnect a wide assortment of devices. Redundant        the underlying components of the chassis. Finally, the
I2C buses are used throughout (Figure 1).                   MM hardware is made up of hardware controllers that
   Each MM provides a separate Ethernet port to each        assist in oﬄoading speciﬁc processing from the PowerPC
I/O switch module. Therefore, a management module           processor. These are described in more detail in
failover would cause traﬃc to ﬂow on a completely           subsequent sections of this paper.
independent path.
   The MM contains a front panel that contains the          BladeCenter redundancy
Ethernet port on the private management local area          A BladeCenter system oﬀers redundancy by duplicating
network (LAN), along with the KVM connections               pluggable modules or buses on the midplane. When
from which any one of the 14 processor blades can be        multiple components exist in the chassis (processor
controlled. The front panel also contains light-emitting    blades, I/O switch modules, power modules, blowers, and       943




IBM J. RES. & DEV.   VOL. 49 NO. 6 NOVEMBER 2005                                                      T. BREY ET AL.
                                                                                                 WSOU-ARISTA001298
                                          Case 6:20-cv-01083-ADA Document 34-23 Filed 08/16/21 Page 5 of 22




                                                                                                     Power                                                          Power
                                                                                                     Active                        I2C A PM1 I2C B                  Active
                                                                                                     Fault                                                          Fault
                                                                                                                                   I2C A PM2 I2C B
                                                           Management                                                                                                                                            Management
         PS/2 keyboard




                                                                                                                                                                                                                                                                           PS/2 keyboard
                                                            network                                                                I2C A PM3 I2C B                                                                network




                                                                                                                                                                                                                                                      PS/2 mouse
                                                                            MAC/                                                                                                                         MAC/
                             PS/2 mouse




                                                    DSP                                                                            I2C A PM4 I2C B                                                                                   DSP
                                                                            PHY                                                                                                                          PHY




                                                                                                                                                                                                                   I2C
                                                                      I2C
                                                                                                                                   Enet A     Enet B
                                                 4-MB flash                                                                               SM1 2                                                                          4-MB flash
                                                                                                                                   I2C A      I CB
                                                   256-KB                                                                                                                                                                  256-KB




                                                                                                                                                                                              Ethernet switch
                                                  NVRAM                 MAC/       Ethernet switch                                 Enet A     Enet B                                                            MAC/      NVRAM
                                                                                                                                          SM2 2
                                                                        PHY                                                        I2C A      I CB                                                              PHY
                                             32-MB                                                                                                                                                                          32-MB
                                             SDRAM                                                                                 Enet A     Enet B
                                                                                                                                          SM3 2                                                                             SDRAM
                                                                        VPD                                                        I2C A      I CB                                                              VPD




                                                                                                                                                                                                                                                          USB controller
                         USB controller




                                                                                                                                   Enet A     Enet B
                                                                                                                                          SM4 2
                                                                                                                                   I2C A      I CB
                                                          PowerPC                                                                                                                                                      PowerPC
                                                           405GP                                                                                                                                                        405GP
                                                                                                                                          Fan1
                                                                             I2C F1                                                                                                           I2C F1
                                                                                                                                          Fan2
                                                          Serial




                                                                                                                                                                                                                            Serial
                                                                             I2C F2                                                                                                           I2C F2

                                                                                                                           USB  Media tray USB hub  USB
                                                                                                                            A FDD, CD-ROM, ext. USB B
                                           Analog video




                                                                                                                                                                                                                                       Analog video
                                                                            RS-485                                            RS-485     Service     RS-485                                   RS-485
                                                                                                                               bus A    processor     bus B
                                                                                                                                        H8/BMC
                                                                                                                                                                    1 of 14
                                                                                                                 1 of 14




                                                                                                                              USB MT                USB MT
                                                                                                                               bus A      Blade      bus B
                                                                                                                                          video
                                                                                                                                           and
                                                                                                                               Video                 Video                                         Video
                                                                                                                                                                          1 of 14



                                                                            Video
                                                                                                           1 of 14




                                                                                                                                          USB
                                                                            bus A                                              bus A                 bus B                                         bus A
                                                                                                                                          ports

                                                                                                                              USB K/M               USB K/M
                                                                                                                               bus A     Blade1      bus B
                                                                                                     1 of 14




                                                                                                                                                                                    1 of 14




                                                                             USB                                                                                                                  USB
                                                                             K/M,                                             RS-485                 RS-485                                       K/M,
                                                                                                                                         Service
                                                                            remote                                             bus A                  bus B                                      remote
                                                                                                                                        processor
                                                                                                                                        H8/BMC
                         Management module 1                                                                                                                                                                           Management module 2

                                                                                                                              USB MT                USB MT
                                                                   RS-485                                                      bus A     Blade       bus B
                                                                   10/100 Ethernet                                                       video
                                                                   I2C bus                                                                and
                                                                                                                               Video                 Video
                                                                                                                                         USB
                                                                   USB 1.1 bus KVM                                             bus A                 bus B
                                                                                                                                         ports
                                                                   USB media tray
                                                                   Video RGB                                                 USB K/M                USB K/M
                                                                                                                              bus A     Blade14      bus B




         Figure 1
      The management module (MM) is an embedded system that provides systems management to the BladeCenter system. It contains a
      PowerPC processor, ECC memory, and various other interfaces. (DSP: digital signal processor; Enet: Ethernet; PM: power module; SM:
      switch module.)
944




      T. BREY ET AL.                                                                                                                                          IBM J. RES. & DEV.                                VOL. 49 NO. 6 NOVEMBER 2005
                                                                                                                                                                                                                      WSOU-ARISTA001299
            Case 6:20-cv-01083-ADA Document 34-23 Filed 08/16/21 Page 6 of 22



MMs), they operate in a redundant fashion such that
when one component fails, the redundant component                   Interface                                  Chassis      Hardware
                                                                                 Functional managers
takes its place. The midplane is not redundant at the                 tasks                                   management    controllers
system level, but contains multiple paths to and from                 Web         Network      Firmware          Power      USB micro
each component and is capable of surviving a fault.                  server     applications    update                      controller
Redundant components provide continued operation in                 (HTTP/                     manager          Thermal
                                                                    HTTPS)         USB                                        DSP
the event of a failure on an individual component. As                            interface      SOL           I/O modules   hardware
shown in Figure 1, only one set of signals is active at any          SNMP        manager        proxy                       processor
                                                                      agent                    manager           Blades
given time. Each component is directed to use one set of                          DSP                                       L2 switch
signals rather than the other by means of selection signals          Telnet/     manager       Security                     hardware
set by the MM. If one selection signal is active, it indicates        SSH                      manager                      controller
                                                                     server
that the signals to the ﬁrst MM should be used. If the                                         Event/log
other selection signal is active, it indicates that the signals       IBM                       handler
                                                                    Director
to the second MM should be used. Both signals being                 command                    Redundant
active and both being inactive are invalid conditions, and                                       MM
the system components assume that no functional MM is                 SLP                       manager
available. In addition to the redundancy oﬀered with                 Remote                      VPD/
duplicating components in the chassis, the systems                  presence                   inventory
management hardware infrastructure oﬀers the following               (KVM/                      manager
                                                                     media)
redundancy:
                                                                                                Internal
                                                                                                switch
 Control signals from each blower.                                                            hardware
 I2C buses from each MM that monitor and control                                                library

  the components installed in the chassis.
                                                                                    Protocol task layer
 RS-485 buses used for communication between the
  MMs and the processor blades.                                       USB         TCP/IP           I2C         IPMI
 USB buses that provide a keyboard, mouse, CD-                                  Physical interface drivers
  ROM, and ﬂoppy disk drive (FDD) to each processor
                                                                     USB        Ethernet         I 2C         RS-485
  blade.                                                             driver      driver         driver         driver
 Internal Ethernet network interfaces from the MM to
  each I/O switch module.                                                          Embedded OS kernel
 Video buses that route video from the processor blade
                                                                                      MM hardware
  to the MM.

   MM redundancy is possible when a second MM is                    Figure 2
installed in a BladeCenter chassis. Figure 1 shows the
chassis infrastructure with the various redundant                 High-level representation of management module firmware.
management buses that provide the redundant MM with
the ability to function as the chassis management module.
The primary MM actively monitors and manages the                    All components are wired with dual buses to and from
chassis, while the second MM runs in a standby mode.              the MM. The primary MM has a separate path (bus) to
Each MM monitors the state of the other MM. If the                monitor and control devices (blowers, switches, power
primary MM is removed or fails, the second MM signals             supplies, the midplane, and the media tray). The standby
a failover condition and takes over as the active MM. The         MM also has unique paths to the same devices. If the
failing MM is rebooted to standby status, while the other
                                                                  MM has problems communicating on the current path, it
MM is enabled with all of the conﬁguration settings of
                                                                  may failover and communicate via the redundant path.
the primary module. A failure of the primary MM allows
                                                                  The redundant RS-485 bus (the bus not being used by the
the standby or redundant MM to continue chassis
management services to both system administrators                 primary MM) is used for the dual MMs to communicate
on the private management network and to the many                 with each other. This path is used to keep the standby
hardware modules within the chassis. Since the MMs                MM synchronized with the primary MM.
support hot-plug capability, adding or removing one will            There are two reasons for the primary MM to remain
not disrupt the current operation or conﬁguration of the          synchronized with the standby MM: MM ﬁrmware
chassis components.                                               update and chassis conﬁguration settings. When the                      945




IBM J. RES. & DEV.   VOL. 49 NO. 6 NOVEMBER 2005                                                                      T. BREY ET AL.
                                                                                                                 WSOU-ARISTA001300
                Case 6:20-cv-01083-ADA Document 34-23 Filed 08/16/21 Page 7 of 22



                                                                          swappable component and is therefore an integral part of
        Client system                                    RS-485 private
       or management                                     bus with IPMI    the chassis. When an operational MM is inserted into the
         application    BladeCenter chassis              messages         chassis, persistent data from the midplane NVRAM is
           Web                                                            used to customize the newly inserted MM with the
          browser                                            Processor    last known conﬁguration and policy settings of the
                            Management module
                                                             blade        chassis. The NVRAM on the midplane contains static
        Telnet/SSH          - Web server w/SSL
           client           - Telnet/SSH server                           information, such as user proﬁles and network settings.
                            - SNMP agent                     Processor
                                                             blade           By design, when two MMs are present, the MM in bay
          SNMP              - SLP service agent
          manager
                                                                          2 has an initial startup delay; this removes the initial
                                                             Processor    power-on race condition and provides a repeatable
                            Ethernet                         blade
         SLP client
                                                                          power-on bias for the MM in bay 1 to become primary.
                                                                          The bias for the MM in bay 2 is to be the standby MM
          Director                     Switch                             and serve as a backup MM in the event of a failure in the
           DOT                         module        Network              primary. By design, MM hardware failures force the MM
         commands                                    (Ethernet)
                                                                          to reset. Hardware signals inform the other MM that the
                           Out-of-band Ethernet                           redundant MM is in reset. When the primary MM fails or
                           External management network                    is removed from the chassis, the standby MM detects
                                                                          these conditions and promotes itself to primary. The
        Figure 3                                                          standby may promote itself only if it detects that the
                                                                          primary is not present or is in reset.
      BladeCenter management interfaces.

                                                                          External and remote systems management
                                                                          interfaces
      primary MM ﬁrmware is updated through an                            The MM is the central point of control for the
      administrator action, the standby MM ﬁrmware is                     conﬁguration and monitoring of all components within
      automatically updated without further action from                   a single chassis. Since enterprise customers have many
      the administrator. This feature was designed so that                diﬀerent approaches to systems management, the MM
      customers would not have to spend additional time                   must expose many unique controls and policies so that
      updating the standby MM and to ensure that the MMs                  many disparate customers can incorporate BladeCenter
      maintain a consistent chassis behavior and conﬁguration             servers into their information technology (IT) complex.
      across failovers. The second reason to stay synchronized            Therefore, a number of external interfaces exist to
      is to keep the standby MM in a state in which it can take           accommodate a large number of customer environments
      over for the primary when a failover occurs. During                 (Figure 3).
      normal operation, when both the primary and standby                    The MM enables out-of-band management of the
      MM are present in the chassis, checkpoint information is            chassis and components over an Ethernet network
      passed to the secondary over the redundant RS-485 bus               interface. The MM supports four external management
      on an ongoing basis. Checkpoint information includes                interfaces that allow the administrator to monitor,
      indications such as lists of active events and faults and the       conﬁgure, and control the various components within the
      MM chassis event logging that has occurred on the active            chassis. The external interfaces provided by the MM are a
      MM. Having this information checkpointed between the                Web-browser-based graphical user interface (GUI), a
      primary and standby MM results in a consistent chassis              command-line interface (CLI) [12], an SNMP agent, and
      event log and also prevents duplicate alerts from being             a proprietary command interface called the DOT
      sent for conditions that existed before the point at which          command interface. Management of the behavior of the
      the takeover occurred. Although the current external user           I/O switch module on the external network is done via
      session or connections to the MM (Web browser or                    Ethernet interfaces into the I/O switch modules
      Telnet client) will be terminated when a failover occurs,           independently of the MM.
      users can reconnect and continue performing systems                    The MM provides multiple industry-standard
      management functions. After a failover of the MM, the               protocols with various levels of security corresponding to
      standby MM sends an alert to the system administrator               the interface protocols. The MM oﬀers administrators a
      after it becomes the primary MM.                                    robust set of security features to support all components
         The MM maintains conﬁguration and policy settings of             in the chassis without adding additional cost to the
      the chassis even when only a single MM is present. In               component itself. Many IT installations require
      preparation for an MM failure, persistent data is stored            administration groups or individuals to manage
946   in NVRAM on the midplane. The midplane is not a hot-                BladeCenter chassis as a whole or in divided subsets at




      T. BREY ET AL.                                                                 IBM J. RES. & DEV.   VOL. 49 NO. 6 NOVEMBER 2005
                                                                                                              WSOU-ARISTA001301
           Case 6:20-cv-01083-ADA Document 34-23 Filed 08/16/21 Page 8 of 22



the component or task level. The MM implements user              (information such as the part number and serial
proﬁles that can be deﬁned to give each administrator            number of each device); LEDs (the MM has the
various access rights. By default there is one user proﬁle       ability to display all front-panel LEDs remotely); and
with supervisor access rights. User proﬁles can be kept on       fuel gauge (provides the administrator with the ability
the MM NVRAM (local) or on a Lightweight Directory               to determine the maximum amount of power being
Access Protocol (LDAP) server (remote) [13], and users           consumed by components plugged into the chassis
can be authenticated against these local or remote user          on a power-domain basis).
proﬁles.                                                        Power management: The ability to power every
   Clients connecting to the MM using a CLI, Web                 pluggable component on and oﬀ and display its
browser, or SNMPv3 must be authenticated. Increased              maximum and minimum power consumption value.
security is provided for Web browsers and LDAP                  Processor blade remote KVM control: The MM allows
connections by using Secure Sockets Layer (SSL)
                                                                 the administrator to conﬁgure the processor blade
protocol: SSH is used for CLI, and userids and passwords
                                                                 connected either locally to the KVM ports on the
with data encryption are used for SNMPv3. An added
                                                                 MM or remotely to a client using the Web browser.
level of security is provided by the MM in that all logins
                                                                Media tray and remote disk: Using the GUI, the
to the MM are logged into the chassis event log (CEL).
   The Web-browser-based interface provides a graphical,         MM can control what is needed to mount network
nonscriptable user interface for access to the MM using          storage for processor blades over USB.
                                                                Firmware update: Using the GUI or CLI, the MM can
an embedded Web server that supports a standard Web
browser client using either the Hyper Text Transfer              update ﬁrmware on the MM and can ﬂash update
Protocol (HTTP) or the HTTP over SSL (HTTPS)                     the BMC on each processor blade.
protocol. The CLI is provided by either an embedded             SOL: Using the Web browser GUI, the MM can set
Telnet server that supports a Telnet client or an                up each processor blade to provide SOL to the MM
embedded SSH server that supports an SSH client. The             and set up the MM to provide clients on the private
SNMP interface is provided by an embedded SNMP                   network to access SOL (serial port) data from one
agent that supports an SNMPv1 or SNMPv3 browser.                 or more processor blades. SOL conﬁguration can
The DOT command interface is an IBM Director                     be performed via any access method, but the
interface that provides all of the functions provided            SOL function itself is available only via CLI.
by a Web user interface except remote control. These            TCP/IP port numbers: The MM allows for
commands are used to query and control a BladeCenter             reconﬁguration of port numbers of HTTP, HTTPS,
chassis for administrators who make use of IBM                   Telnet, SSH, SNMP agent, and SNMP.
Director.                                                       Management of the SSH server host key.
   The SNMP and CLI provide a programmatic                      Ability to identify a processor blade using a blue
scriptable interface for management automation. A                identify LED.
remote client application can therefore use these
interfaces for third-party management applications           Chassis monitoring and error reporting
for simple command and response scripts.                     The MM uses the redundant I2C buses to monitor the
   The Service Location Protocol (SLP) network service is    chassis components, and it uses the RS-485 buses to
implemented by the MM SLP service agent (SA). The SA         monitor the processor blades and the other MM.
responds to discovery SLP packets for the MM service         Examples of various conditions monitored and reported
type and returns attribute information about the MM          by the MM are shown in Table 1.
and chassis. This assists enterprise managers such as
Director to automatically locate a processor blade chassis   Consolidated log
in the network without ﬁrst determining the Internet         The MM accumulates informational, warning, and error
Protocol (IP) address of the chassis.                        events in a consolidated CEL. This log contains entries
   External management interfaces allow clients to query,    generated by various conditions detected by the active
conﬁgure, and control components in the BladeCenter          and standby MMs and any events or alerts sent to the
chassis. These include the following:                        MMs from the processor blades. Processor blades may
                                                             maintain their own system error log, but always send
 Status: Health (sensors such as temperatures,
                                                             their log entries to the MM to be saved in the CEL.
  voltages, and sensor thresholds); logging [events such        The MM event log (i.e., the CEL) can be viewed, saved,
  as hardware errors, predictive failure analysis (PFA)      and cleared. An administrator can choose to selectively
  events, userid log in and out events, and conﬁguration     view the log entries, which can be sorted and ﬁltered
  errors]; inventory via vital product data (VPD)            by severity, logging source, and logging timestamp in         947




IBM J. RES. & DEV.   VOL. 49 NO. 6 NOVEMBER 2005                                                       T. BREY ET AL.
                                                                                                  WSOU-ARISTA001302
                  Case 6:20-cv-01083-ADA Document 34-23 Filed 08/16/21 Page 9 of 22



      Table 1 Conditions monitored and reported by the              organized into three alert categories: critical, warning, and
      management module.                                            system. Critical alerts are triggered by events such as the
                                                                    following: a power module or multiple blowers fail, a
         Component                      Conditions                  voltage reading goes out of speciﬁcation, or an invalid
         Chassis         Presence detect (insertion and removal)
                                                                    conﬁguration is detected. A warning alert is triggered
                          of chassis components                     when a noncritical failure event occurs, such as the failure
                                                                    of a single blower or a redundant module. System alerts
                         Ambient room air temperature
                         entering the chassis                       are triggered by events such as the following: a
                                                                    component is powered on or oﬀ, there is an inventory
                         Communication reliability of the
                         I2C and RS-485 buses                       change, or the CEL log is 75% full.
         Power           Over-temperature conditions
         modules
                                                                    Alerting mechanisms
                         Over/under-voltage faults                  The user can selectively decide which of the above events
                         Over-current faults                        should trigger an alert notiﬁcation to be sent to the
                         Failure to share the load with the         administrator. The system can be conﬁgured to send
                         other power module                         alerts to as many as 12 recipients. Each alert recipient
                         Power boundary capacity                    can be conﬁgured to receive only critical alerts or
                                                                    administrator-selected alerts. Each alert recipient can be
         Blowers         Measured speeds using speed control
                                                                    conﬁgured to receive the alert by one of three methods: an
                         and tachometer interface directly
                         from the blowers                           e-mail notiﬁcation as speciﬁed by RFC2821—Simple
                                                                    Mail Transfer Protocol, an SNMP trap as speciﬁed
                         Blower predictive failure analysis (PFA)
                                                                    by RFC1215, or an IBM Director-formatted alert (a
         I/O switch      Over-temperature conditions                proprietary packet sent over the network that contains
         modules
                         Over/under-voltage faults                  structured information describing the alert).
                         Power on self test (POST) failures
         Voltages        Measured voltage levels excluding
                                                                    Inventory management and chassis
                         blades                                     configuration validation
                                                                    Inventory management comprises the validation,
         Blades          Environmental factors such as voltage,
                         temperature, and various status bits       inventory, and tracking provided by the MM when a
                         reported by the BMC on the blade           component is plugged into the chassis or when ac power
                         Boot failures and memory failures
                                                                    is applied to the system. The MM also provides a number
                         reported by POST BIOS or the               of chassis conﬁguration checks for all BladeCenter
                         systems management interrupt (SMI)         components in the chassis. This checking is run either
                         handler on the blade                       when the component is plugged into the chassis or when
         Management      Over-temperature conditions                ac power is applied. Two such validation checks are
         modules                                                    1) protocol-mismatch checking between the processor
                         Voltage
                                                                    blade NICs and I/O switch module and 2) chassis
                         BIST
                                                                    power consumption.
                         Thermal                                       For protocol-mismatch checking, the MM compares
                         The state of the other                     NIC protocol types on the processor blade to the port
                         management module                          protocol types on the corresponding I/O switch module.
                                                                    If they do not match, power permission is not granted
                                                                    to either the processor blade or the I/O switch module.
      ascending or descending order. Additionally, the              Power permission is a concept unique to the BladeCenter
      administrator may elect to view or conceal those log          design. Processor blades and I/O switch modules are
      entries that are also written to the processor blade error    prevented from powering on for any reason until they
      log.                                                          receive permission from the MM. When a protocol
                                                                    reported by the processor blade does not match a
      Alerts                                                        protocol reported by the I/O switch module, the MM will
      When the MM detects a change in the chassis status or         issue a critical alert to the system administrator. In
      receives an alert from the processor blade, it writes an      addition to protocol checking, the MM checks the power
      entry describing the event in the CEL. If that event is       consumption of various chassis components and the
      signiﬁcant, an alert can be sent to notify a system           oversubscription policy in eﬀect for the power domain
948   administrator of the event. These signiﬁcant events are       before granting power permission to a component.




      T. BREY ET AL.                                                           IBM J. RES. & DEV.   VOL. 49 NO. 6 NOVEMBER 2005
                                                                                                        WSOU-ARISTA001303
           Case 6:20-cv-01083-ADA Document 34-23 Filed 08/16/21 Page 10 of 22



  The MM also makes note of the current chassis               requires a balance of power management, cost, package
universal unique identiﬁer (UUID) stored on the               density, and redundancy. When there is a matched
midplane VPD device. This information is used for two         redundant pair of power modules (both power modules
purposes. First, the chassis UUID is sent to blades and       have the same capacity), the output of both supplies is
switches within the chassis so that IBM Director (or          more than suﬃcient to provide power to all blades even
another systems management entity) may identify the           when running a full load. If one of the power modules
system topology and determine which I/O switch modules        fails, the remaining module must be able to provide
and processor blades are contained in which chassis.          power to the remaining components in the power domain.
Second, the chassis UUID and each component UUID              Reducing the power consumed by each blade by
are stored in the MM NVRAM. When chassis ac power is          throttling or slowing down the blade prevents the
removed and then restored, the MM determines whether          remaining power module from overheating and shutting
the UUIDs are the same as before the removal of ac            down. The term throttling is used in this context to
power. If so, the MM powers on all of the switches and        represent the ability of a blade to reduce its demand
blades that were powered on prior to ac power failure.        for power.
Components that were powered oﬀ before the loss of ac            Power in the chassis is distributed as two separate
power will remain oﬀ unless the administrator instructs       power domains, with each domain serving a subset of
the blade to power on.                                        the components in the chassis. Each power domain can
  Each electronic ﬁeld-replaceable unit (FRU) stores          contain up to two power modules which share the power
VPD in an onboard electrically erasable programmable          load.
read-only memory (EEPROM) device. VPD is written as              Various power modules are oﬀered, with capacities
part of a component manufacturing process and can be          ranging from 1,200 watts to 2,000 watts. Components
used as a static repository for device information, such as   can be conﬁgured in the chassis such that their total
inventory data. Access to VPD by the MM is a required         maximum power demand exceeds the capacity of a single
capability of all components, and the VPD must be             power module but is within the total capacity of two load-
available as soon as the component is plugged into the        sharing power modules. In this situation, known as
chassis. The fundamental use of VPD is to identify            oversubscription, if one of the power modules should fail,
the UUID, part number, and serial number of each              the remaining power module would not be able to fulﬁll
component. Additionally, VPD is a convenient repository       the power demand and would also shut down unless
for receiving information on many aspects of the              the blades could reduce their demand for power.
component, such as the media access controller (MAC)             It is also possible to conﬁgure a chassis with
addresses of the NICs, the power consumption of the           nonmatching power modules, in which case the smaller of
component or, in the case of the power management,            the two power modules is used to calculate the output
the power output of a power module.                           capability of the power domain when a supply fails. The
  The MM manages component and activity logs                  MM ﬁrmware provides a number of power-management
with data from VPD devices on each component. The             policy selections that allow the administrator to choose
component log contains information uniquely identifying       the behavior when the demand in a power domain
each supported device that was ever present in the chassis.   exceeds the capacity of a single power module. Two
The activity log records the addition and removal of each     of these selections are described below.
component listed in the component log. This provides the         The ﬁrst is no oversubscription. New components
administrator with a history of components in the chassis     inserted into the domain are allowed to power on
as components are moved from one chassis to another.          only if they can operate at maximum capacity (without
VPD data is made available to management applications         throttling) when power redundancy is lost in this domain.
external to the MM, which allows them to collect data         If the demand exceeds the capacity of the smallest power
on multiple chassis and chassis components.                   module in the domain, the blade is not allowed to power
                                                              on. This policy allows the administrator to ensure that
Power management                                              components that are powered on will run at full power
Power management allows the administrator to set              before and after a power module failure.
power-management policies for redundant power                    The second is a recoverable oversubscription. Newly
supplies within a BladeCenter power domain. Power             inserted components are allowed to power on only if the
modules that supply power to the chassis must be easy to      component has the ability to throttle down suﬃciently to
plug into or unplug from the chassis. The demands of          maintain operation when power redundancy is lost in the
processor blades and other chassis components on power        domain. If the demand exceeds the capacity of the smaller
supplies are constantly increasing. To provide that           power module in the domain, the MM calculates power-
amount of power from a unit the size of a power module        reduction values on the basis of the ability of the blades to   949




IBM J. RES. & DEV.   VOL. 49 NO. 6 NOVEMBER 2005                                                         T. BREY ET AL.
                                                                                                    WSOU-ARISTA001304
              Case 6:20-cv-01083-ADA Document 34-23 Filed 08/16/21 Page 11 of 22



      throttle down processors to reduce power consumption.            implemented by the MM if the blades in the chassis have
      If the total power demand can be reduced below the               the ability to throttle. When these blades are in acoustic
      capacity of a single power module by throttling, the             mode, they reduce their power dissipation by throttling
      MM calculates the power reduction value for each blade           down the processors. This reduces the need for additional
      capable of throttling. It sends these values to the blades       airﬂow and allows the blowers to operate at the slowest
      and then allows the blade to power on. If the total power        speed. External interfaces may enable or disable the
      demand cannot be reduced to the capacity of a single             acoustic mode policy for the chassis. If acoustic mode
      power module, the blade is not allowed to power on.              is enabled by the system administrator, performance is
         This policy allows the administrator to run more              reduced in favor of acoustics. The blowers remain at the
      components at full power when both power modules                 slowest speed, and processors on the blade are throttled
      are functioning properly. Only when a power module               down until additional airﬂow is no longer required to
      fails does the component have to reduce its power                cool the blade. If acoustic mode is disabled, processors
      consumption.                                                     remain unthrottled, and blower speeds can be increased
                                                                       to provide additional airﬂow as required.
      Thermal management                                                  The blower tachometers are monitored by the MM to
      Blowers are used to cool all of the components in the            determine the blower speeds and to determine whether
      chassis. In the BladeCenter enterprise chassis, two              a PFA and/or fault condition exists for the individual
      blowers installed in the rear pull air from the front of the     blowers. A PFA event and alert are generated when
      chassis to the back. The air entering the chassis ﬁrst ﬂows      blower speed drops below 80% of the requested speed.
      through the blades and then over the I/O switch, power,          A blower fault event and alert are generated when the
      and management modules. Management of the blowers is             blower speed drops below 80% of the minimum speed.
      implemented with direct tachometer and speed control             Detection of a blower fault results in the MM setting the
      connections.                                                     blower fault LED on the failing blower, a general fault
         The MM controls the speed of the blowers to provide           LED on the chassis display panels, and logging the event
      the airﬂow required to cool the components. The speeds           in the CEL.
      are adjusted by sensing the temperature of the air
      throughout the chassis. If the temperature of the air            MM discovery based on SLP
      is below a minimum threshold, the blowers are set to             While it is possible to detect MMs on the network by
      run at a slow speed. As the air temperature varies, the          scanning for SNMP ports or other known ports, the MM
      MM adjusts the blower speed accordingly. When the                supports standards-based network discovery via the
      temperature exceeds a maximum threshold, the blowers             Internet standard SLP, which is deﬁned in RFC2165
      are set to full speed. The blowers are also set to run at full   and RFC2608. This protocol provides a framework to
      speed when various faults occur:                                 allow networking applications to discover the existence,
                                                                       location, and conﬁguration of networked services. The
       If a blower fails or is removed, the other blower is set       protocol is designed to simplify the discovery and use of
        to run at full speed.                                          network resources, such as printers, Web servers, mail
       If a power module fails, the remaining power module            servers, service processors (i.e., BMC), and other services,
                                                                       such as the MM within the processor blade chassis. The
        is the sole source for all power required in its power
                                                                       result is that when service instances (such as MM) are
        domain. The blowers are set to full speed to provide
                                                                       added on a network, they are quickly visible to clients,
        additional cooling for the remaining power module.             and when they are removed, they are no longer visible.
       If an I/O switch module, a power module, or a blade
                                                                       The MM implements an SLP SA and advertises a systems
        indicates a thermal warning in which the temperature           management service to the network. The SA on the MM
        of the component is approaching a critical                     responds to SLP discovery requests and returns its
        temperature, the MM sets the blowers to full speed.            attributes.

        When the warning condition subsides, the MM returns            Local and remote KVM, media tray, and remote
      the blower speed to the setting prescribed by the                disk
      temperature of the air throughout the BladeCenter                In standalone servers, a KVM with attached cabling
      chassis.                                                         provides a user interface to manage a server in both the
        Blower speeds are designed to meet certain acoustic            preboot and OS environments. Standalone servers also
      requirements when they run at their slowest speed. If a          oﬀer access to mass storage devices, such as ﬂoppy disks
      blade requires additional airﬂow, it is possible that the        and CD-ROMs typically used during server conﬁguration
      acoustic requirements will no longer be met. To address          or while the OS is active. A BladeCenter chassis provides
950   this situation, a concept known as acoustic mode can be          a ﬂoppy and CD-ROM located in the MT. The system




      T. BREY ET AL.                                                              IBM J. RES. & DEV.   VOL. 49 NO. 6 NOVEMBER 2005
                                                                                                           WSOU-ARISTA001305
           Case 6:20-cv-01083-ADA Document 34-23 Filed 08/16/21 Page 12 of 22



removes the need for each server to provide KVM
connectors, KVM cables, ﬂoppy and CD-ROM drives.




                                                                                       PS/2 to USB peripheral




                                                                                                                                         USB hub/controller
Instead, a single KVM, ﬂoppy, MT, and USB port is               Local
shared across all servers in the chassis. Moving these          Keyboard
                                                                Mouse




                                                                                                                  PPC to USB
functions from the server into the chassis reduces the cost,                                                                                                               Midplane USB




                                                                                                                   controller
complexity, and installation time of each processor blade.
  The BladeCenter design provides the ability for each




                                                                                                                                                              USB ports



                                                                                                                                                                                   USB ports



                                                                                                                                                                                                              USB ports
processor blade to access the local chassis KVM and MT.                                                                                                                                         ...
In addition, the MM also allows for an administrator on




                                                                                                                                to control KVM, MT
the MM Ethernet network to have remote KVM access




                                                                                                                                Messages to BMC
and the ability to mount remote storage (ﬂoppy or CD-




                                                                                                                                                                                                     RS-485
ROM) on a processor blade, as shown in Figure 4. The




                                                                            Ethernet
processor blade accesses a remote storage device as a




                                                                                                                                                                                                                      BMC
                                                                                                                                                                                RS-485
                                                                  Remote
local, USB mass-storage device.




                                                                                                                      RS-485
                                                                   client




                                                                                                                                                                                               BMC
                                                                                                                                                              RS-485
  The MM contains connectors for a PS/2 keyboard,                                                               PPC                                                                                  Processor
                                                                                                                                                                                                     blade 14
PS/2 mouse, and SVGA/VGA video used to directly




                                                                                                                                                                          BMC
                                                                                                                                                                       Processor
attach KVM locally to a BladeCenter system. Internal                                                                                                                   blade 2
to the MM, the PS/2-style keyboard and mouse are                  Remote
                                                                   disk                                  MM                                                   Processor
converted to USB. The MM controls which one of the 14                                                    hardware                                             blade 1
processor blades has access to the local KVM and MT.
The MM can connect the local chassis KVM to the
processor blade or provide a remote KVM over the MM              Figure 4
Ethernet port. The BMC in each processor blade directs         BladeCenter keyboard, mouse, and media tray control.
the KVM or MT USB data to the active MM. The
KVM and MT can be assigned to processor blades
independently by the administrator. The remote
administrator can retain KVM and MT control by                 predetermined amount of time before the KVM or MT is
disabling local KVM and MT switching via the policy            reassigned to the newly selected processor blade.
option provided by the external MM interfaces.
  Selection of KVM or MT can be changed using any              BladeCenter remote disk feature
of the following methods:                                      Remote systems management often requires access to
                                                               media for booting processor blades, applying OS patches,
1. Locally using the push button on a processor blade          or applying ﬁrmware updates without physical access to
   front panel. When a user presses the front panel            the BladeCenter system. The MM provides a remote disk
   button for the KVM or MT selection, the BMC                 feature that allows a remote user who has established a
   registers the event and sends the user’s request to the     Web browser session to the MM to mount one or more of
   MM via the RS-485 bus. Depending on the MM                  the client drives to a processor blade. Up to 16 supported
   policy, which may disable local KVM and MT                  drives can be connected simultaneously to a single
   access, this action may be ignored while the remote         processor blade using the remote disk feature. Drives
   administrator controls the chassis.                         appear as if they were connected directly to the processor
2. Remotely using the MM external interfaces such as           blade as a USB drive.
   the Web interface. The request to change the KVM               The remote disk option on the MM Web interface
   and MT is received directly by the MM over the              allows the user to mount or unmount up to 16 drives to
   network and the KVM and MT selection is handled.            the current KVM owner. There is also an option to write-
3. Using a local keyboard hot key sequence, [NumLock þ         protect the drives that will be mounted in order to prevent
   NumLock þ number (0–9) þ number (0–9) þ ,enter.],           data from being copied to the mounted drives. Drives are
   which provides function similar to a KVM switch for         unmounted automatically when the remote control or
   14 servers, allowing convenient administrator access        Web interface session with the MM is terminated, either
   to any processor blade.                                     by the remote user or by the MM.
                                                                  Often ﬁrmware or OS updates must be made to
  When a diﬀerent processor blade is selected to access        multiple processor blades in the chassis. As a matter of
the KVM or MT, the current processor blade using the           convenience, one diskette drive or drive image can be
KVM or MT must be notiﬁed to release the resource. The         uploaded to MM memory and used as a local diskette
MM informs the current processor blade to release it by        drive by a processor blade. When this feature is enabled,
sending a message over the RS-485 bus and waiting a            the network connection is needed only for the initial                                                                                                        951




IBM J. RES. & DEV.   VOL. 49 NO. 6 NOVEMBER 2005                                                                                                                               T. BREY ET AL.
                                                                                                                                                                          WSOU-ARISTA001306
              Case 6:20-cv-01083-ADA Document 34-23 Filed 08/16/21 Page 13 of 22



      upload and unmounting of the drive. This allows the disk        Remote video support allows the administrator
      image to remain mounted on the BladeCenter system            to continually monitor a processor blade, including
      even after the Web interface session is terminated. There    monitoring or debugging a blade if it fails during POST.
      can be only one drive or diskette image saved on the MM      In addition, after the OS is loaded, both text and graphics
      memory at any given time, and its size is limited to         modes are supported. Remotely accessing a processor
      1.44 MB.                                                     blade video stream over Ethernet allows a user to
        Figure 4 shows up to 14 processor blades connected         maintain a video quality of at least 1,024 3 768 pixels
      over USB on the midplane to the MM. The MM controls          and a minimum ﬁve-frame-per-second update rate.
      the selection of the local KVM by the MM to one of           Compression is used to minimize network traﬃc and
      14 blades using messages sent on the RS-485 interface.       increase perceived performance.
        A disk on the remote client can be mounted by the MM          BladeCenter video hardware spans the MM, midplane,
      using the Web interface. The MM provides access to the       and processor blades. In conjunction with the BMC in the
      remote disk using the USB ports from each processor          processor blade, the MM controls which blade is selected.
      blade. Note that the processor blade that is currently       The midplane switches the selected processor blade video
      assigned the KVM is the only blade permitted to access       signals to the MM for local and remote viewing.
      the remote disk.
                                                                   Blade server BMC overview
      Serial over LAN                                              A BMC on each processor blade provides the MM with a
      Serial over LAN (SOL) allows administrators to enable        common interface to manage various processor blades.
      the serial port that exists on the processor blade to        The MM communicates with the BMC in each blade to
      transmit and receive character serial data streams to        support features such as power on or oﬀ requests, error
      and from a remote Telnet or SSH client connected to the      and event reporting, KVM requests, and requests to use
      MM external Ethernet port. Since processor blades and        the shared media tray over the RS-485 bus. In addition to
      the BladeCenter chassis have no external serial port         supporting the MM RS-485 interface, the BMC must also
      connectors, SOL is the only mechanism provided to allow      provide the systems management function within the
      for interaction with the processor blade serial port.        processor blade itself.
         Some IT installations require high levels of automation      Figure 5 shows how the BMC operates in BladeCenter
      that necessitate remote management on a scriptable
                                                                   systems. The BMC is an embedded microcontroller
      text-based OS interface. SOL provides an excellent
                                                                   dedicated to systems management covering all aspects of
      solution for clients to remotely manage a text-based
                                                                   the processor blade. Systems management encompasses
      OS. Additionally, some processor blade designs may
                                                                   blade in-band, out-of-band, and side-band messages to
      not wish to have the added expense of a video chip
                                                                   and from the BMC. In-band messages are messages
      on the blade, since their target customer is satisﬁed
                                                                   between the BMC and the host OS; out-of-band messages
      with only text-based interaction.
                                                                   are messages between the MM and the BMC; and side-
         The MM SOL proxy support allows for an aggregation
                                                                   band messages are controls within the processor blade,
      point for all of the serial data traﬃc that ﬂows between
                                                                   such as power controls and systems health monitoring
      external clients on the MM Ethernet network and all
      processor blades in the chassis. The MM providing the        and reporting. They also work in conjunction with the
      role of an SOL proxy service will establish an IPMI SOL      MM to control shared chassis resources such as KVM,
      session to the processor blades [14]. Thus, 14 concurrent    media tray, remote disk, power and thermal management,
      Telnet/SSH sessions can be established to the MM, which      FRU inventory, and SOL.
      in turn will allow for interaction with each processor          The Renesas Technology H8STM microcontroller
      blade.                                                       is used as the blade BMC. The power of this
         SOL support represents a client establishing a Telnet     microcontroller lies in its feature-rich set of memory-
      and/or an SSH session to the MM over the MM external         mapped peripherals, which include analog-to-digital
      Ethernet port. SOL support is a required function that       converter, serial ports, I2C bus interface, low-pin-count
      must be implemented on all processor blades.                 (LPC) Peripheral Component Interface (PCI), pulse-
                                                                   width modulation controllers, general-purpose I/O,
      BladeCenter video                                            timers, and data transfer controller. The analog-to-digital
      The MM oﬀers a video solution for processor blades that      converter is used to monitor voltage levels and current
      allows either local or remote monitoring of video for one    loads.
      of 14 blades. The local monitoring uses a video graphics        The serial ports of the service processor and BMC have
      array (VGA) monitor connected to the MM. Remote              several uses. The interface to the MM is a serial port
      monitoring is provided via a network connection to           using RS-485 transceivers and a custom protocol.
952   the MM using a Sun Java**-enabled Web browser.               Redundant RS-485 buses and selection are done entirely




      T. BREY ET AL.                                                          IBM J. RES. & DEV.   VOL. 49 NO. 6 NOVEMBER 2005
                                                                                                       WSOU-ARISTA001307
                  Case 6:20-cv-01083-ADA Document 34-23 Filed 08/16/21 Page 14 of 22




                                                                                                                Ethernet                         I/O
                                  Management module
                                                                                                                                               module 2
                               (Redundant MM not shown)                                            Ethernet
                                                                                                                             I/O
                                                                                                                           module 1
                    USB to media tray
                                                Video
                   MM to                        bus                USB to MMs
                   BMC                          to MMs
                   messages

         RS-485               Media         Video            Keyboard/
                                                                                            POST/BIOS                      Operating system
       transceiver             tray                           mouse
                                                                     USB                                                     In-band access
      Out-of-band




                                                                                                                                                          SOL
        access                                                                K/M remote disk
                                                                                                               Host
                                                 Analog                            Video                      chipset
                                      USB
                                                                                 Media tray                                         Serial
                                                                                           Host to BMC                                  Host
         RS-232




                                                                                                                                                                SOL
                                                                                              messages                                  UART

                                  KVM, media tray controls                                    PC or low-pin-count bus               Serial

                                                                    Baseboard management
                                                    Serial             controller (BMC)
                                                                                                                           SOL
                                            Analog to digital            Power control                  I2C

                                                                                                                   SOL                       NIC 1
                                                 dc–dc                                                                                       port 1
                                               converters
                                                                                                                   SOL                       NIC 2
                                                                                                                                             port 2

                                                                                                                Diagnostics
                                                                                                                                         Light path
                                                                                         System                    PFA
                                                                    Voltage,
                                                                                         health
                                                                  temperature                                                           Direct access
                                                                                                                                       storage device
                                                                                                  Inventory




                                                                    sensors
                                                                                                                        Throttle,         (DASD)
                                                                                                                        error
                                                                                                                        reporting         Central
                                                                                                 VPD                                   processing unit
                                                                                              (each FRU)                                   (CPU)
       Processor blade




   Figure 5
Role of the baseboard management controller in the BladeCenter system.




in hardware and are transparent to the microcontroller.                                   that detect hardware failures, predictive failures, and
The RS-485 bus is a multidrop topology and thus requires                                  status, such as the voltage or current values. Some server
collision avoidance and detection algorithms. A second                                    designs have dozens of I2C bus devices connected to the
service processor serial port is used to capture and                                      BMC. This may include temperature and voltage sensors,
redirect serial traﬃc over the processor blade LAN                                        digital I/O expansion, and multiplexers to connect
interface, i.e., SOL.                                                                     additional I2C buses. FRUs also store VPD in I2C bus
   The BMC, in conjunction with sensors located                                           memory devices that can be retrieved via the service
throughout the processor blade, monitors subsystems                                       processor.                                                                   953




IBM J. RES. & DEV.       VOL. 49 NO. 6 NOVEMBER 2005                                                                                                  T. BREY ET AL.
                                                                                                                                                 WSOU-ARISTA001308
              Case 6:20-cv-01083-ADA Document 34-23 Filed 08/16/21 Page 15 of 22



         The BMC contains several software 8-bit and 16-bit             etc.) from a device on the processor blade, in the media
      timers. Timers are used to provide periodic task                  tray, a remote disk provided by the MM, or a network-
      dispatching and the BMC ﬁrmware watchdog, which is a              based program (e.g., PXE [15], BOOTP [16], or iSCSI),
      timer that detects a BMC ﬁrmware failure. The watchdog            which in turn may load the OS over the network
      timer must be periodically refreshed by BMC ﬁrmware; if           instead of from a local device.
      the ﬁrmware fails to refresh the timer before the timer              The BIOS runs POST hardware diagnostic routines
      expires, the BMC is rebooted.                                     to ensure that each subsystem (CPU, memory, ﬂash,
         The BMC ﬁrmware provides basic control of the                  etc.) is running properly. In addition, it enables various
      processor blade, such as local and remote power on,               watchdogs and works in conjunction with the BMC to
      power oﬀ, and system reboot. BMC ﬁrmware can also                 give the processor blade the ability to recover from a
      detect failed host central processing units (CPUs). When          corrupt BIOS or a hang condition during POST. If
      a host CPU has failed, it is disabled, and the server is          failures are detected, they are reported to the MM
      typically rebooted with remaining CPUs. In addition,              and logged for analysis.
      the BMC can detect whether the POST/BIOS ﬁrmware                     Faulty hardware is often detected during power-on-
      running on the host has failed by using a watchdog timer          reset before the OS is loaded. Servicing the machine
      that is armed upon power on and reset by POST/BIOS                requires interacting with the processor blade via the
      ﬁrmware. When the BMC detects a failure reported                  KVM. Provision is made for IT environments where there
      by the watchdog timer, the BMC selects the backup                 is no expert available to diagnose these hardware faults or
      POST/BIOS image and the system is rebooted.                       conﬁguration problems. The MM, BMC, and BIOS act in
         The main role of the BMC during normal operation               concert to provide SOL capability. For SOL, the BIOS
      is to monitor and report system health and allow                  enables the redirection of the COM2 serial port data to
      reconﬁguration of chassis resources. This includes                the BMC, which in turn passes this data to the MM SOL
      monitoring the temperature of CPUs and onboard                    proxy function. The COM2 port is dedicated to BMC,
      dc–dc regulators. Certain CPU and other faults can be             and there is no external connector.
      detected by the BMC. Once faults are detected, the BMC               The system provides a number of diﬀerent boot
      alerts the MM. To assist in determining failed blades             options. A processor blade can boot from a local disk or a
      or FRUs, the BMC provides a light-path diagnostic                 network; it can also boot from the ﬂoppy disk or CD-
      indication to the failed component by illuminating LEDs           ROM on the chassis media tray or from a remote disk
      after the processor blade is removed from the chassis. If a       provided by the MM. Using data set into VPD by
      hardware failure on a blade is detected, the fault LED            the MM, BIOS selects the boot device after POST is
      located on the front panel of each processor blade is             complete. In the case in which a boot device does not load
      turned on. Once the failing blade has been removed                an OS, the administrator can set an ordered list of boot
      from the chassis for service, the LEDs on the blade can           devices from which the BIOS will attempt to boot.
      be illuminated without ac power. A button press on the               Network booting is optional for processor blades. If
      system board uses a capacitor to reenergize the light path        network booting is selected for a processor blade, the
      independently of the BMC. Light-path diagnostics will             NIC vendor provides code that is executed instead of
      then identify the location of the fault, whether it is a failed   loading from a storage device. PXE-enabled NICs
      system board, CPU, or another FRU in the processor                enabled for booting will attempt to ﬁnd a PXE or
      blade.                                                            BOOTP server to load an OS. If the PXE server does not
         Another feature of the BMC is the ability to upgrade           respond, PXE code running on the host will attempt to
      the BMC ﬁrmware in the ﬁeld. This can be accomplished             ﬁnd the server on another port. This makes use of
      by one of two methods: in-band (using the OS) or out-of-          redundant NIC ports on the processor blade to account
      band (using the MM and BMC). In-band BMC ﬁrmware                  for situations such as failed NICs or switches or an
      updates require the user to execute a BMC ﬁrmware                 improperly conﬁgured network. Typically, PXE code
      update utility. The out-of-band method via the MM uses            is run on all NICs to provide failover to account
      one of the external interfaces, such as a Web browser.            for situations such as failed NICs or switches or an
                                                                        improperly conﬁgured network. In addition, the user
      Blade BIOS                                                        may select a network boot option via a BIOS setup
      The BIOS is code that is executed on the host processor           menu on a particular NIC.
      when the processor blade is powered on or reset. BIOS                After the OS is operational, BIOS interacts with the
      code is located in nonvolatile memory on the processor            BMC to monitor and respond to various errors, such as
      blade and does not require disk access. This code is used         memory faults and power management, detected within
      to initialize hardware in the blade in preparation for            the processor blade. Operating systems are informed of
954   loading the OS (DOS, Microsoft Windows**, Linux**,                the capabilities of server hardware by passing information




      T. BREY ET AL.                                                               IBM J. RES. & DEV.   VOL. 49 NO. 6 NOVEMBER 2005
                                                                                                            WSOU-ARISTA001309
           Case 6:20-cv-01083-ADA Document 34-23 Filed 08/16/21 Page 16 of 22



in memory to the OS using systems management BIOS               power needed to run the processor blade, the BMC is
and Advanced Conﬁguration and Power Interface tables.           informed to turn oﬀ power to the blade.
To facilitate managing BIOS ﬂash updates, the BIOS                 A condition can exist whereby a power-module failure
reports ﬁrmware levels in VPD, allowing the MM to               reduces the available power to a power domain in the
query this data at any time and providing external access       chassis. Some CPU implementations require that a
to this information. Ethernet MAC addresses, Fibre              hardware register in the CPU be changed to reduce the
Channel World Wide Name (WWN), and InﬁniBand**                  power consumption of the CPU. The BMC signals the
Globally Unique Identiﬁers (GUIDs) are collected by             BIOS through a systems management interrupt (SMI)
BIOS and placed in VPD, informing the MM and other              that a power module has failed, and the BIOS then
external systems management software applications of            sets the CPU hardware facility to reduce the power
physical addresses of the NICs for network conﬁguration         consumption of each CPU in the blade. In addition,
and troubleshooting.                                            the BIOS returns the CPU to full power when the MM,
   Manufacturing data—such as blade serial number,              through the BMC, reports that the power module is not
machine type or model number, UUID, and asset tags—             in a failed state. In addition to controlling the power
is necessary to uniquely identify a processor blade.            consumption on a power domain basis, the BIOS reduces
Manufacturing systems provide a unique serial number            the processor blade power consumption when the CPU
across a given machine type or model. The serial number         has reached a thermal threshold, a chassis blower fails,
and machine type or model information can be used by            or due to the chassis acoustic mode policy.
IBM service personnel to identify a particular family
of blades before providing help-center support or to            I/O switch module management
determine warranty information on a particular processor        This section describes how the MM and the control point
blade. The UUID is a 16-byte value used to uniquely             (CPU subsystem) in an I/O switch module work together
identify a processor blade. Enterprise management               to provide systems management in a BladeCenter chassis.
software, such as IBM Director, uses this value to              The I/O switch module provides connectivity over a
uniquely identify a component within a chassis. Asset tags      midplane between the processor blades and the
are customer-assignable values and are opaque to BIOS.          external switch interface uplink ports. Two types of
   As the BIOS initializes hardware subsystems and runs         communication paths exist between the MM and
POST, the BIOS reports status through the standard              the switch module. The ﬁrst is a low-level interface
video port or through the serial port when SOL is               implemented as a standard I2C bus, and the second
enabled. Additionally, the BIOS logs information into the       is a higher-level communication link implemented as
MM CEL to log such items as boot status (checkpoints),          an Ethernet interface.
PFA, hardware, and boot failures, providing a uniﬁed               When an I/O switch module is plugged into the chassis,
view of all server boot attempts and failures in the chassis.   power domain 1 immediately receives standby power. The
                                                                MM uses I2C bus registers and VPD to communicate
Blade power and thermal management                              with the switch module. The MM queries the switch
BIOS plays an important role in managing power in the           module for identifying information and then determines
BladeCenter chassis. All processor blades have the ability      whether the chassis conﬁguration (i.e., protocol
to detect the presence of optional components in the            veriﬁcation between the blade NIC and the switch
processor blade without powering on the blade, but              module) is a valid one. If the conﬁguration is valid, the
current high-volume industry-standard chipsets do not           MM turns on the power (power domain 2) to the switch
have the ability to detect the power consumption of the         module to perform initialization. Once powered on, the
optional components. For example, the presence of a             switch module runs POST diagnostics and reports failures
CPU can be detected by the BMC before power on, but             to the MM. If POST completes successfully, the switch
the amount of power the CPU will consume when it is             module internal MM Ethernet interface is enabled.
powered on can be determined only by powering on the               All switch modules support management external to
processor blade and allowing BIOS to query the CPU              the BladeCenter chassis and via the public network by
type to determine its maximum power consumption.                implementing an SNMP agent to support an SNMP
After power from power domain 2 is applied to the               manager, a Telnet, and/or an SSH server to support a
processor blade, BIOS informs the BMC of the maximum            CLI, and an HTTP server to support a Web browser
amount of power used by the CPUs of the processor               interface. In addition, switch modules may support a
blade. The BIOS then waits for a signal from the BMC            proprietary management interface that runs over the
to proceed to boot the processor blade. If the MM               switch module internal MM Ethernet network or from
determines that the power domain cannot supply the              an external switch module port.                             955




IBM J. RES. & DEV.   VOL. 49 NO. 6 NOVEMBER 2005                                                         T. BREY ET AL.
                                                                                                    WSOU-ARISTA001310
              Case 6:20-cv-01083-ADA Document 34-23 Filed 08/16/21 Page 17 of 22



         For management purposes, the control point in the             The ﬁrmware update for the BMC requires the
      switch module is accessible by either the private             administrator to select one of up to 14 target processor
      management network or the public management                   blades. If the transferred image ﬁle passes the integrity
      network. The private management network is deﬁned as          and applicability checks, the MM transmits the image
      the network to which the MM is physically connected via       over the RS-485 interface, allowing the BMC to write
      its RJ45 port. The public management network is the           its own NVRAM.
      network connected via the switch module external ports.          To ensure that a BladeCenter conﬁguration containing
      Note that by setting MM policy, the administrator             two MMs maintains the exact same ﬂash image, the
      determines whether the control point in the switch            primary MM detects the image version running on the
      module can be accessed via a connection over the switch       redundant MM. If the redundant MM is not running the
      module external uplink ports.                                 same image version as the primary MM, the primary MM
         To allow management applications to access the switch      automatically ﬂashes its version of ﬁrmware onto the
                                                                    redundant MM. This is done as a background operation.
      module control point from the private management
                                                                    This operation may be initiated either when the primary
      network (and without consuming an additional switch
                                                                    MM is ﬂashed and reset, or if a second MM (the
      port), the MM exposes the IP address of the switch
                                                                    redundant MM) is plugged into the chassis.
      module control point on the private network. All traﬃc
                                                                       Remote disk support can be used by the system
      to the MM from the private network is forwarded to the
                                                                    administrator to allow ﬁrmware updates targeted to
      switch module over the internal MM-to-switch-module
                                                                    BIOS or diagnostic ﬁrmware within the processor blade.
      Ethernet connection on the midplane. Conversely, all          The MM allows a ﬂoppy or CD-ROM on a remote client
      traﬃc from the switch module to the MM destined for           to be mounted to the processor blade. BIOS can then be
      the private network is also forwarded by the MM.              conﬁgured to boot from the remote ﬂoppy or CD-ROM
         An I2C bus interface is used by the MM to internally       that contains the ﬁrmware update package.
      provide control of the I/O switch module and to collect
      system status and VPD information. The following              Chassis component diagnostics
      control and data areas are accessible by the MM on the        New and enhanced component diagnostics in the form of
      I2C bus interface: the VPD EEPROM, Control Register,          problem determination (PD) tools have been developed
      Extended Control Register, Status Register and Extended       for customers and service personnel supporting the
      Status Register, and Diagnostic Register.                     BladeCenter system. Component diagnostics isolate
                                                                    hardware problems to a FRU or customer-replaceable
      Firmware updates                                              unit (CRU) for replacement. High-volume industry-
      The BladeCenter chassis has many CPUs spread                  standard xSeries* PD tools fall into the four following
      throughout the chassis. Each unit requires NVRAM to           categories, all of which run on the host system and CPUs
      store ﬁrmware across power cycles. MMs, BMCs, and             being diagnosed.
      some I/O switch modules require periodic ﬁrmware                 POST/BIOS: POST/BIOS is an integral part of
      updates to provide additional features and ﬁx support.        processor blade hardware and is executed when the
      Firmware updates can be initiated through the MM using        processor blade is powered on. POST/BIOS includes
      the Web browser interface, the CLI along with a Telnet/       BIST and other self-test diagnostics that run on
      TFTP (Trivial File Transfer Protocol) server, or the MM       subsystems such as the CPU or PCI devices. Errors
                                                                    detected are reported to the MM over the RS-485 bus and
      Dot Command external interface. Regardless of the
                                                                    are logged into the CEL. Diagnostic routines running on
      interface used, a system administrator selects the target
                                                                    the IBM Director server can be conﬁgured to gather data
      component for the ﬁrmware update (MM, BMC, or
                                                                    periodically from the MM CEL, preventing the loss of
      applicable I/O switch module), selects the ﬁle on the local
                                                                    this data if the MM CEL should wrap because of a
      system containing the desired ﬁrmware image, and then
                                                                    full log condition.
      initiates the update.                                            During runtime, processor blade BIOS and the BMC
         The ﬁrmware images that can be updated for the MM          isolate errors between FRUs in the blade to minimize the
      include the main MM application image, the remote             number of FRUs to be replaced when service is provided.
      graphics image used by Web browser clients, and the           For example, when PCI or PCI-Express** errors, such
      MM boot image. The main application image contains            as system errors (SERRs) or parity errors (PERRs), are
      ﬁrmware for each of the programmable USB devices.             detected by a bridge and/or reported by a PCI adapter
      When the main application image is booted, the MM             card, it may not be clear whether a PCI card, a host PCI
      detects the version of the images running on the USB          device, or the CPU has failed. The BIOS, along with the
      devices and performs a background update of the devices       BMC, helps to ensure that the CPU is not replaced when
956   if one is needed.                                             a timeout on the PCI bus is detected. A timeout on the




      T. BREY ET AL.                                                          IBM J. RES. & DEV.   VOL. 49 NO. 6 NOVEMBER 2005
                                                                                                       WSOU-ARISTA001311
           Case 6:20-cv-01083-ADA Document 34-23 Filed 08/16/21 Page 18 of 22



PCI bus is signaled as an internal CPU processor error      into a single chassis allows diagnostic packages to provide
(IERR) by Intel CPUs as they monitor the PCI bus. A         innovative methods to diagnose problems that span
failed transaction due to inﬁnite retry on the PCI bus is   multiple components, each running separate diagnostics.
also reported as IERR by the CPU. Error information         Diagnosing all components requires that systems
is collected from the PCI devices on the bus before a       management components—IBM Director Server, the
reset is issued.                                            MM, the integrated systems management processor
   When an IERR is signaled by the CPU, the blade           (ISMP), BIOS, the I/O switch module, and RTD—
enters the CPU shutdown state and code execution halts.     perform diagnostic tasks on the BladeCenter system
In this case, interaction between the BIOS and BMC          as a single unit. Packaged with RTD running on IBM
allows the BMC to restart the CPU by issuing a reset,       Director Server are several IBM Director tasks that
allowing the BIOS to analyze CPU machine data which is      support diagnostics and information gathering for all
saved across the reset by the CPU. Data collected before    components (processor blades, I/O switch modules, etc.).
and after the reset is used to isolate the failing FRU.     These tasks provide post-processing of all diagnostic
In general, BIOS will log runtime recoverable and           information collected from each component or subsystem
unrecoverable machine check errors from the CPU into        and result in service recommendations for all major
the MM CEL, which is useful for failure analysis.           electronic component FRUs and CRUs monitored by
   For I/O switch modules, the CPU within the switch        systems management hardware.
executes a proprietary POST and places the results in the      The MM provides all external networking
diagnostic registers accessible by the MM over I2C bus.
                                                            communication necessary for a diagnostic such as RTD
Depending on chassis policy, a number of levels of POST
                                                            to run anywhere in the network, for example in Director
can be run on an I/O switch module spanning the
                                                            Server. RTD uses the Director framework to provide a
completeness of the diagnostic coverage (i.e., standard,
                                                            vertically integrated approach to diagnostics from which
extended, and full) and the length of time (from seconds
                                                            data can be collected from many components run at
to minutes) the diagnostic will run.
                                                            various points in time. For example, as mentioned above,
   PC-Doctor** and IBM DOS ROM-based diagnostics:
                                                            POST and BIST run on all components whose results are
This DOS-based ROM diagnostic is also an integral part
                                                            collected by applications such as RTD. In addition, RTD
of processor blade hardware and is executed when the
                                                            collects chassis-wide light-path diagnostic status for all
administrator manually runs a hardware preboot test by
                                                            components in the system, performs analysis, and
hitting the key sequence for Press F2 for Diags during
                                                            describes actions to be taken by service personnel, such
boot. This diagnostic provides blade-level information
                                                            as the replacement of a component marked by an
and diagnostic tools to isolate problem FRUs and CRUs,
                                                            illuminated light-path LED.
such as hard disk drive, memory, CPU, integrated
systems management processor (i.e., BMC), network              The MM provides a number of important features for
chipsets, and other subsystems.                             diagnostics. In addition to providing external access to
   IBM real-time diagnostics (RTD) [17]: This diagnostic    the BladeCenter system for RTD, the MM detects and
executes after POST/BIOS in application space after the     reports failures and places them in the MM CEL log. The
OS is loaded.                                               CEL is an aggregated log that timestamps and collects
   IBM RTD BladeCenter diagnostics: Running in IBM          any failure detected in the chassis. MM-detected failures
Director.                                                   that are placed in the CEL include cases in which a
   RTD uses the common diagnostic model (CDM) [18],         processor blade or I/O SN is present but the RS-485 bus
which is an architecture and methodology for exposing       or I2C bus is not operational, or an I/O switch module
system diagnostic instrumentation through the common        reports a diagnostic error (critical or noncritical) after
information model (CIM) [19] standard interfaces. CIM       POST has completed.
is an extensible object-oriented scheme for system             RTD also controls and/or uses the I/O switch module
management being developed by the Distributed               POST diagnostics. When the administrator desires a
Management Task Force [20], and is evolving industry-       diagnostic to be run on an I/O switch module, the RTD
wide as the basis for systems management architectures.     task recycles power to the I/O switch module to cause
The CDM architecture allows vendors to add modules,         it to run POST in one of the three levels (standard,
called providers, to expose their subsystem diagnostic      extended, or full) as described earlier. RTD collects the
expertise using RTD in a pluggable, extensible fashion      new I/O switch module diagnostic information, but
when running on the host CPU. The RTD application           causes the I/O switch module to drop all network
supports all eServer xSeries blades.                        connections for the duration of the diagnostic.
   Integrating multiple components, such as processor          The features discussed above are exposed in the
blades, I/O switch modules, MM, and power modules           BladeCenter diagnostic RTD task extensions in Director,       957




IBM J. RES. & DEV.   VOL. 49 NO. 6 NOVEMBER 2005                                                      T. BREY ET AL.
                                                                                                 WSOU-ARISTA001312
              Case 6:20-cv-01083-ADA Document 34-23 Filed 08/16/21 Page 19 of 22



      which appear to the end-user under BladeCenter assistant   4. RTD on the Director Server: Will report the memory
      and are categorized as follows:                               problem either by light-path analysis or collection of
                                                                    the MM CEL, which can be automatically gathered
       Light-path diagnostics.                                     using the Director event action plan in response to
       Self-test results.                                          the MM alert issued to the RTD Director Server
         I/O module POST.                                          in the event of a BladeCenter hardware fault.
         Blade server: Gathers the self-test results of the
          BMC or ISMP.                                              In the derivative DIMM failure case, if all DIMMs
         MM BIST.                                               have failed as detected by POST BIOS or the BMC,
         I2C bus test results: Indicate the status of the I2C   ROMDOS cannot be loaded into memory to ﬁnd the
          bus communication of the MM and blade server           fault, and host-OS-based tools cannot be used, since the
          management hardware.                                   OS cannot be loaded without usable memory. In this
       Midplane connectivity: Indicates whether                 case, number 4 above remains viable to automate and
                                                                 aid problem determination by administrators and
        communication through the midplane RS-485
                                                                 service personnel.
        network is operational.
                                                                    Exploiting error-detection mechanisms in hardware
       System event log: Gathers the aggregated chassis
                                                                 and PD tools (such as RTD in Director, RTD running on
        system event log (the CEL).                              the OS, ROMDOS, and the POST/BIOS collection of
       Restart I/O module extended diagnostics.
                                                                 failures such as DIMM error) results in excellent FRU/
                                                                 CRU fault isolation, requiring little if any interaction by
         RTD makes use of the Director event action plan         the administrator to analyze the log in order to determine
      infrastructure to respond to failures reported by          the failing FRU.
      BladeCenter alerts by collecting a snapshot of the above
      RTD task extensions. Administrators may schedule any       Conclusion
      RTD BladeCenter tasks to run at low utilization periods    BladeCenter chassis management provides a new
      in order to minimize downtime should a component           paradigm for the administration of a number of compute,
      require maintenance actions.                               network, and storage nodes along with environmental
         The following example of a dual inline memory module    components, such as power and cooling modules.
      (DIMM) error and failure illustrates how the four PD       Eﬀectively managing the collection of redundant
      tool types monitor problems by integrating ﬁrmware         hardware, each with its own embedded management
      components from BIOS, ROMDOS diagnostics, BMC,             controller, from a single entity is critically important.
      and the MM. Suppose that a blade with two DIMMs is         This allows administrators to quickly install, conﬁgure,
      subject to a multibit memory error in a single DIMM:       inventory, and diagnose their equipment from any point
                                                                 on the network. The BladeCenter management module
      1. BIOS: The server hardware generates a nonmaskable       oﬀers numerous interfaces by which an administrator can
         interrupt (NMI), and BIOS reboots the server (by        manage a chassis, allowing the system to ﬁt into any IT
         default). In addition to an onscreen NMI message,       complex using common interfaces such as a Web browser,
         BIOS and the ISMP send an alert to the MM, which        a command-line interface, or an SNMP manager. The
         generates an entry in the CEL.                          systems management provided by the BladeCenter
      2. ROMDOS memory diagnostics: If further DIMM              management module requires all components to
         testing is desired, the full memory diagnostics log     participate in chassis management and results in a single
         another DIMM failure message (i.e., if the read         management scheme coordinated by the management
                                                                 module at the chassis level.
         and write pattern tests fail) and send the resultant
                                                                    Remote management is a key attribute in today’s IT
         standard error code through BIOS to the BMC,
                                                                 environments. The management module provides the
         which routes it to the MM CEL. Note that under
                                                                 ability for the processor blades to export their keyboard,
         certain circumstances, a single DIMM failure may be
                                                                 video, mouse, and serial port interfaces to another node
         such that the processor blade can operate using one     in the network. BladeCenter I/O switch modules are
         of the two DIMMs by disabling the failing DIMM.         managed over the IP network, allowing switch vendors
         BMC will then illuminate the light-path LED beside      to provide both standard and proprietary switch
         the DIMM, indicating the location of the fault,         management. Shared components, such as power,
         which is observable from numbers 3 and 4, below.        blowers, and the media tray, are managed at the chassis
      3. RTD running on the blade OS: Will report the            level via the Web or SNMP interfaces. In addition, shared
958      memory problem through light-path analysis.             components are managed at the chassis level instead




      T. BREY ET AL.                                                        IBM J. RES. & DEV.   VOL. 49 NO. 6 NOVEMBER 2005
                                                                                                     WSOU-ARISTA001313
           Case 6:20-cv-01083-ADA Document 34-23 Filed 08/16/21 Page 20 of 22



of the individual node level, which simpliﬁes the policy                  Module and IBM Remote Supervisor Adapters, First Edition,
settings across groups of components and allows chassis                   IBM eServer BladeCenter, April 2004; see http://
                                                                          www-1.ibm.com/support/docview.wss?uid¼psg1MIGR-55014.
resources to be managed over a group of compute and                 14.   Intel Corporation, Intelligent Platform Management
network nodes.                                                            Interface; see http://www.intel.com/design/servers/ipmi/.
                                                                    15.   Intel Corporation, Preboot Execution Environment (PXE)
                                                                          Speciﬁcation, Version 2.1, September 20, 1999; see ftp://
Acknowledgments                                                           download.intel.com/labs/manage/wfm/download/pxespec.pdf.
The authors gratefully acknowledge the constructive                 16.   B. Croft and J. Gilmore, ‘‘RFC 951—Bootstrap Protocol
                                                                          (BOOTP),’’ Network Working Group, The Internet Society,
comments of both Dr. Tom Bradicich of the IBM
                                                                          September 1985; see http://www.rfc-editor.org/rfc/rfc951.txt.
Systems and Technology Group and Dr. Richard E.                     17.   IBM Corporation, IBM Real Time Diagnostics; see http://
Harper of the IBM Research Division, Thomas J. Watson                     www.ibm.com/servers/eserver/xseries/systems_management/
                                                                          sys_migration/rtd.html.
Research Center.
                                                                    18.   Intel Corporation, Common Diagnostic Model (CDM);
                                                                          see http://www.intel.com/design/servers/CDM/index.htm.
*Trademark or registered trademark of International Business        19.   Distributed Management Task Force, Inc., Common
Machines Corporation.                                                     Information Model (CIM); see http://www.dmtf.org/
                                                                          standards/cim.
**Trademark or registered trademark of Sun Microsystems, Inc.,      20.   Distributed Management Task Force (DMTF); see http://
Microsoft Corporation, Linus Torvalds, InﬁniBand Trade Asso-              www.dmtf.org.
ciation, or PCI-SIG Corporation in the United States, other
countries, or both.                                                 Received December 16, 2004; accepted for publication
                                                                    February 21, 2005; Internet publication October 7, 2005
References
 1. D. M. Desai, T. M. Bradicich, D. Champion, W. G. Holland,
    and B. M. Kreuz, ‘‘BladeCenter System Overview,’’ IBM J.
    Res. & Dev. 49, No. 6, 809–821 (2005, this issue).
 2. Alert Standard Format (ASF) Speciﬁcation; see http://
    www.dmtf.org/standards/asf/.
 3. IBM Remote Supervisor Adapter User’s Guide Version 6.0—
    Servers; see www.ibm.com/pc/support/site.wss/MIGR-
    4TZQAK.html.
 4. IBM Remote Supervisor Adapter II SlimLine and Remote
    Supervisor Adapter II User’s Guide—Servers; see http://
    www-1.ibm.com/support/docview.wss?uid¼psg1MIGR-57091.
 5. G. Pruett, A. Abbondanzio, J. Bielski, T. D. Fadale, A. E.
    Merkin, Z. Rafalovich, L. A. Riedle, and J. W. Simpson,
    ‘‘BladeCenter Systems Management Software,’’ IBM J. Res.
    & Dev. 49, No. 6, 963–975 (2005, this issue).
 6. J. Case, M. Fedor, M. Schoﬀstall, and J. Davin, ‘‘RFC 1157—
    Simple Network Management Protocol (SNMP),’’ Network
    Working Group, May 1990; see http://www.faqs.org/rfcs/
    rfc1157.html.
 7. M. J. Crippen, R. K. Alo, D. Champion, R. M. Clemo, C. M.
    Grosser, N. J. Gruendler, M. S. Mansuria, J. A. Matteson,
    M. S. Miller, and B. A. Trumbo, ‘‘BladeCenter Packaging,
    Power, and Cooling,’’ IBM J. Res. & Dev. 49, No. 6, 887–904
    (2005, this issue).
 8. Koninklijke Philips Electronics N.V., I2C, a Two-Wire Serial
    Bus Communication Standard; see http://www.philipslogic.
    com/i2c.
 9. J. E. Hughes, M. L. Scollard, R. Land, J. Parsonese, C. C.
    West, V. A. Stankevich, C. L. Purrington, D. Q. Hoang, G. R.
    Shippy, M. L. Loeb, M. W. Williams, B. A. Smith, and D. M.
    Desai, ‘‘BladeCenter Processor Blades, I/O Expansion
    Adapters, and Units,’’ IBM J. Res. & Dev. 49, No. 6, 837–859
    (2005, this issue).
10. S. W. Hunter, N. C. Strole, D. W. Cosby, and D. M. Green,
    ‘‘BladeCenter Networking,’’ IBM J. Res. & Dev. 49, No. 6,
    905–919 (2005, this issue).
11. J. E. Hughes, P. S. Patel, I. R. Zapata, T. D. Pahel, Jr.,
    J. P. Wong, D. M. Desai, and B. D. Herrman, ‘‘BladeCenter
    Midplane and Media Interface Card,’’ IBM J. Res. & Dev. 49,
    No. 6, 823–836 (2005, this issue).
12. IBM Corporation, Management Module Command Line
    Interface Reference Guide, Second Edition, IBM eServer
    BladeCenter, June 25, 2004; see http://www-1.ibm.com/support/
    docview.wss?uid¼psg1MIGR-54667.
13. IBM Corporation, Lightweight Directory Access Protocol
    User’s Guide—IBM eServer BladeCenter HS 20 Management                                                                                 959




IBM J. RES. & DEV.   VOL. 49 NO. 6 NOVEMBER 2005                                                                    T. BREY ET AL.
                                                                                                               WSOU-ARISTA001314
               Case 6:20-cv-01083-ADA Document 34-23 Filed 08/16/21 Page 21 of 22



      Thomas Brey IBM Systems and Technology Group, 3039                   Donald E. Johnson IBM Systems and Technology Group,
      Cornwallis Road, Research Triangle Park, North Carolina 27709        3039 Cornwallis Road, Research Triangle Park, North Carolina
      (tbrey@us.ibm.com). Mr. Brey is a Senior Technical Staﬀ Member       27709 (1johnson@us.ibm.com). Mr. Johnson has worked in systems
      and has worked for IBM for more than 25 years. He joined IBM         management at IBM for four years. Before joining IBM, he
      after receiving a B.S. degree in electrical engineering from the     worked at Raytheon Missile Systems developing weapons systems.
      University of Hartford in 1979. Most of his career at IBM has been   He has a B.S. degree in electrical engineering. Mr. Johnson is
      spent in systems management in S/390* and xSeries systems. Mr.       currently working on the BladeCenter management module
      Brey is currently working on the architecture and design of          ﬁrmware.
      BladeCenter products.


                                                                           Rajiv N. Kantesaria IBM Systems and Technology Group,
      Brian E. Bigelow IBM Systems and Technology Group, 3039              3039 Cornwallis Road, Research Triangle Park, North Carolina
      Cornwallis Road, Research Triangle Park, North Carolina 27709        27709 (kantraj1@us.ibm.com). Mr. Kantesaria received a B.S.
      (bbigelow@us.ibm.com). Mr. Bigelow received his B.S. degree          degree in electrical engineering from the University of Connecticut
      in engineering from Kansas State University in 1983. Before          in 1988 and an M.S. degree in computer science from Rensselaer
      joining IBM, he worked in the telecommunications and military        Polytechnic Institute in 1994. From 1988 to 1997, he was with the
      equipment industry as a circuit designer with emphasis on            Otis Elevator Company, where he worked on new elevator system
      communication and system control products. Mr. Bigelow joined        controller development and test. From 1997 to 1999, he worked at
      IBM in 2001 as an Advisory Engineer and has focused on the           Corning, improving ﬁber optics manufacturing controls. Since
      development of the BladeCenter chassis management module.            joining IBM in 1999, he has worked on systems management
                                                                           ﬁrmware for xSeries systems. Mr. Kantesaria continues to work on
                                                                           service processor ﬁrmware for current and next-generation
                                                                           BladeCenter products.
      Joseph E. Bolan IBM Systems and Technology Group, 3039
      Cornwallis Road, Research Triangle Park, North Carolina 27709
      (bolan@us.ibm.com). Mr. Bolan is a Senior Technical Staﬀ
      Member in BladeCenter development. He joined IBM after               Edward J. Klodnicki IBM Systems and Technology Group,
      receiving a B.S. degree in electrical engineering from Rensselaer    3039 Cornwallis Road, Research Triangle Park, North Carolina
      Polytechnic Institute in 1979. During his career at IBM he has       27709 (klodnick@us.ibm.com). Mr. Klodnicki is a Senior Engineer
      worked on several diﬀerent products, including S/390 I/O             and has been with IBM for more than 15 years. He received a B.S.
                                                                           degree from the University of Scranton in 1976 and an M.S. degree
      subsystems, AS/400* I/O processor development, and xSeries
                                                                           in electrical engineering from Villanova University in 1984. His
      systems management. Mr. Bolan currently works on the
                                                                           previous work at IBM was on the development of the IBM line of
      BladeCenter architecture and design.
                                                                           automated optical and tape libraries and drives. Mr. Klodnicki is
                                                                           currently developing systems management ﬁrmware for service
                                                                           processors and management modules in the xSeries products.
      Harry Cheselka IBM Systems and Technology Group, 3039
      Cornwallis Road, Research Triangle Park, North Carolina 27709
      (cheselka@us.ibm.com). Mr. Cheselka is a Senior Engineer. He
                                                                           Sumeet Kochar IBM Systems and Technology Group, 3039
      has worked for IBM for more than 30 years. He received a B.S.        Cornwallis Road, Research Triangle Park, North Carolina 27709
      degree in electrical engineering from the New Jersey Institute of    (skochar@us.ibm.com). Mr. Kochar is an Advisory Software
      Technology and an M.S. degree in computer information science        Engineer and has been with IBM for more than seven years. He
      from Syracuse University. His career at IBM has largely been spent   received a B.S. degree in physics and an M.S. degree in computer
      working on development of various products, including the 3270       applications from Motilal Nehru National Institute of Technology,
      subsystem and networking products; he is currently working on        Allahabad, India, in 1992 and 1996, respectively. He worked for
      requirements for BladeCenter modules.                                a year at IBM in India. Most of his career at IBM has been spent
                                                                           in writing ﬁrmware for xSeries Intel-based servers. Mr. Kochar
                                                                           developed memory compression diagnostics and is currently the
                                                                           BIOS technical leader for a number of xSeries servers, including
      Zeynep Dayar IBM Systems and Technology Group, 3039                  processor blades.
      Cornwallis Road, Research Triangle Park, North Carolina 27709
      (zeynepd@us.ibm.com). Ms. Dayar is a software engineer in
      systems management ﬁrmware development. She has a B.S. degree
      in computer engineering and an M.S. degree in computer science.      Shane M. Lardinois IBM Systems and Technology Group,
      She has been involved with the design and implementation of          3039 Cornwallis Road, Research Triangle Park, North Carolina
      external user interfaces for the IBM xSeries systems management      27709 (lardinoi@us.ibm.com). Mr. Lardinois received a B.S. degree
      hardware products. Ms. Dayar is currently working on user            in computer engineering from the University of Wisconsin in 1995.
      interfaces for the BladeCenter management module.                    His IBM experience began in Rochester, Minnesota, working on
                                                                           hardware veriﬁcation tools for the IBM AS/400. His interests
                                                                           include PowerPC* architecture, video acquisition, and all forms
                                                                           of hardware debug and programming. Mr. Lardinois worked in
      Jeffery M. Franke IBM Systems and Technology Group, 3039             software until 1997, when he moved to his current position in
      Cornwallis Road, Research Triangle Park, North Carolina 27709        xSeries systems management ﬁrmware.
      (jfranke@us.ibm.com). Mr. Franke has worked in systems
      management at IBM for four years. He received an M.S. degree in
      applied mathematics from the University of Minnesota in 1989.
      Before joining IBM, he developed software for aircraft landing       Carl A. Morrell IBM Systems and Technology Group, 3039
      systems and navigational aids, global positioning systems, and       Cornwallis Road, Research Triangle Park, North Carolina 27709
      satellite control systems. Mr. Franke is currently working on        (cmorrell@us.ibm.com). Mr. Morrell is an Advisory Software
960   the software architecture and design of BladeCenter products.        Engineer and has been with IBM for 23 years. He received




      T. BREY ET AL.                                                                   IBM J. RES. & DEV.    VOL. 49 NO. 6 NOVEMBER 2005
                                                                                                                  WSOU-ARISTA001315
           Case 6:20-cv-01083-ADA Document 34-23 Filed 08/16/21 Page 22 of 22



a B.S. degree in computer science from the Rochester Institute of
Technology in 1982 and an M.S. degree in computer science from
Union College. His prior accomplishments have included the
development of a digital signal processing debugger, JPEG image
processing routines, and other DSP-related applications. He has
worked at designing and implementing embedded applications for
the last eight years. Mr. Morrell has several patents pending
relating to his current assignment.



Michael S. Rollins IBM Systems and Technology Group, 3039
Cornwallis Road, Research Triangle Park, North Carolina 27709
(rollinsm@us.ibm.com). Mr. Rollins received a B.S. degree in
electrical engineering from the University of South Alabama
in 1996 and an M.S. degree in electrical engineering from the
University of Florida in 1999. Before joining IBM, he worked in
weapon systems test and research and development as an analyst at
Dynetics, Inc. After he joined IBM in early 2000, his work focused
on diagnostics for xSeries systems. He is currently a BladeCenter
developer. He has several patents either pending or issued. Mr.
Rollins is an active Senior Member of the IEEE.



Robert R. Wolford IBM Systems and Technology Group, 3039
Cornwallis Road, Research Triangle Park, North Carolina 27709
(wolfordr@us.ibm.com). Mr. Wolford is a Senior Engineer and has
been with IBM for 14 years. He holds a B.S. degree in electrical
engineering from Pennsylvania State University and has done
postgraduate work at Florida Atlantic University. Much of his
career has been spent in computer systems development, with an
emphasis on video hardware. He is currently working on the high-
end 64-bit A Pro IntelliStation* workstation product line. Mr.
Wolford holds several patents relating to computer and video
architecture and design.



David R. Woodham IBM Systems and Technology Group,
3039 Cornwallis Road, Research Triangle Park, North Carolina
27709 (dwoodham@us.ibm.com). Mr. Woodham is an Advisory
Software Engineer. He has a B.S. degree in engineering–physics
from the University of Oklahoma and a B.S. degree in computer
science from the University of Central Oklahoma. He has 17 years
of engineering experience in the computer industry, the last ﬁve
at IBM. His career experience includes developing head–disk
interfaces for the disk-drive industry, automated veriﬁcation of
ASIC models for the high-end server industry, and embedded
systems management applications for the high-end server industry.
Mr. Woodham currently works on the design and development
of next-generation BladeCenter products.




                                                                                           961




IBM J. RES. & DEV.   VOL. 49 NO. 6 NOVEMBER 2005                          T. BREY ET AL.
                                                                     WSOU-ARISTA001316
